Title: To Benjamin Franklin from Feutry, 7 April 1777
From: Feutry, Aimé-Ambroise-Joseph
To: Franklin, Benjamin


Monsieur
Paris ce 7 avril 1777.
Voici ce que vous avez eu la bonté de paroître desirer; je copie quelques mémoires relatifs aux machines de guerre. J’aurai L’honneur de vous Les donner Jeudi à 11 heures, à L’hôtel de hambourg. Je cherche aussi à rassembler une partie de mes foibles productions, que je n’ai pas sous La main, et j’ose à L’avance, Monsieur, vous demander La permission de vous en faire hommage. J’ai fait part à M. Le Marquis de Puységur, Lieutenant général, avec Lequel Je vis tous les Jours, du bonheur que j’ai eu de faire connoissance avec un grand homme. Il m’en fit son compliment sincere. Il a eu L’honneur de vous voir chez M. Le comte d’hérouville qui m’honore également de ses Bontés. Ils pourroient tous deux, au besoin, vous rendre compte de mes moeurs belgiques, et de mes petits talens. Je suis avec autant d’admiration que de respect et une envie extrême de mériter votre estime Monsieur Votre très humble et très obeissant serviteur
Feutry
